The present application is being examined under the pre-AIA  first to invent provisions. 
	DETAILED ACTION
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/277,724 (‘724), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  It appears that the provisional ‘724 application does not provide adequate support for the limitation recited in claim 41, specifically the first and second implantable osmotic devices comprising exenatide.  Accordingly, the present applicant does not have the priority date of 09/28/2009. 


	
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 41-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,869,830 (‘830).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘830 reference discloses a multiple osmotic delivery devices, comprising a first implantable osmotic delivery device comprising exenatide that provides continuous administration of 20 mcg/day exenatide, the first implantable osmotic delivery device being configured for administration during a first dosing period, and a second implantable osmotic delivery device comprising exenatide that provides continuous administration of 60 mcg/day exenatide, the second implantable osmotic delivery device being configured for administration during a second dosing period, wherein the multiple osmotic delivery devices are configured to provide a dose escalation of exenatide to a human subject upon implantation of the first osmotic delivery device in the human subject, removal of the first osmotic delivery device from the human subject, and implantation of the second osmotic delivery device in the human subject.  Suspension formulation comprises particles of exenatide is found in claims 3 and 4.  Steady state delivery of exenatide is found in claim 5.  Continuous delivery of exenatide for about 3-6 months is found in claims 5-7.  Semipermeable membrane is found in claim 9.  Treating conditions are found in claims 10-19.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to obtain the claimed invention given the claims of the ‘830 patent with the expectation of at least similar result.  This is because the ‘830 patent discloses an implantable osmotic device similar to that of the claimed invention, namely, an implantable osmotic device useful for the delivery of exenatide over an extended period of time.

3.	Claims 41-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10,231,923 (‘923).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘923 patent discloses an implanting osmotic device comprising an incretin mimetic to provide continuous administration of the incretin mimetic from the at least one osmotic delivery device, wherein (i) continuous administration comprises a first continuous administration period of the incretin mimetic at a first mcg/day dose, followed by a second continuous administration period of the incretin mimetic at a second mcg/day dose, wherein the second mcg/day dose is greater than the first mcg/day dose, (ii) substantial steady-state delivery of the incretin mimetic at a therapeutic concentration is achieved within about 5 days after each implantation of an osmotic delivery device, (iii) substantial steady-state delivery of the incretin mimetic is continuous for at least about 3 months, (iv) the first mcg/day dose followed by the second mcg/day dose is about 20 mcg/day followed by about 60 mcg/day, and (v) the osmotic delivery device comprises a cylindrical reservoir that is capped at one end by a controlled-rate, semi-permeable membrane and capped at the other end by a diffusion moderator.  Incretin mimetic including exenatide is found in claims 29-30.  Claim 23 discloses the removal of at least one osmotic device from the subject.  Claims 25-26 discloses administering first and second osmotic devices to provide a dose escalation of the exenatide.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to obtain the claimed invention given the claims of the ‘923 patent with the expectation of at least similar result.  This is because the ‘923 patent discloses an implantable osmotic device similar to that of the claimed invention, namely, an implantable osmotic device useful for the delivery of exenatide. 

4.	Claims 41-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8.298.561 (‘561).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘561 teaches a method of treating type 2 diabetes mellitus in a subject in need of treatment, comprising: providing continuous delivery of exenatide from an osmotic delivery device, the osmotic delivery device comprising an impermeable reservoir comprising interior and exterior surfaces and first and second open ends, a semi-permeable membrane in sealing relationship with the first open end of the reservoir, an osmotic engine within the reservoir, the osmotic engine adjacent the semi-permeable membrane, a piston adjacent the osmotic engine, wherein the piston forms a movable seal with the interior surface of the reservoir, the piston divides the reservoir into a first chamber and a second chamber, the first chamber containing the osmotic engine, a suspension formulation contained in the second chamber, the suspension formulation comprising a particle formulation and a vehicle formulation, wherein the particle formulation comprises particles comprising exenatide in particles of less than 10 microns in diameter, and the vehicle formulation comprises a solvent and a polymer, wherein the solvent is selected from the group consisting of benzyl benzoate, lauryl lactate, and lauryl alcohol, and the polymer is polyvinylpyrrolidone, the vehicle formulation having a viscosity between about 10,000 poise and about 20,000 poise at 37°C., and a diffusion moderator that defines a delivery orifice inserted in the second open end of the reservoir, the diffusion moderator adjacent the suspension formulation; wherein (i) substantial steady-state delivery of the exenatide at a therapeutic concentration is achieved within a time period of 5 days or less after implantation of the osmotic delivery device in the subject, and (ii) the substantial steady-state delivery of the exenatide from the osmotic delivery device is continuous over an administration period of at least about 3 months at a mcg/day dose of exenatide selected from the group consisting of about 10 mcg/day, about 20 mcg/day, about 30 mcg/day, about 40 mcg/day, about 60 mcg/day, and about 80 mcg/day.  Claims 10-11 discloses a first and second osmotic devices that are capable of delivering a dose of escalation of exenatide to a human subject.  	
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to obtain the claimed invention given the claims of the ‘561 patent.  This is because the 561 patent teaches an osmotic device useful for the delivery of the claimed active agent for the treatment of type 2 diabetes mellitus in a human subject.    


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


6.	Claims 41-64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maggio US 2009/0163447 A1, in view of Alessi et al. WO 2008021133 A2.
Maggio teaches a composition for increasing the bioavailability of therapeutic agent.  The composition comprising the use of exenatide such as exendin-4 is found in paragraphs 0008 and 0018.  Maggio further teaches the use of exendin-4 in patient having type 2 diabetes mellitus, and also for the treatment of obesity and weight loss.  See paragraphs 0015 and 0156-0158. 
Maggio does not teach the claimed osmotic system.
Alessi teaches an osmotic system comprising a reservoir, a semipermeable membrane, an osmotic composition, and a piston.  See abstract; pages 2-3, 11-13; and Figures.  Reservoir is found in paragraphs 00154-00157.  The claimed piston composition is disclosed in paragraphs 0069-0090.  The claimed semipermeable membrane composition is found in paragraphs 0091-0096.  Osmotic agent is found in paragraphs 0098-0100.  Suspension formulation of active agent is found in paragraphs 0057-0058 and 148-151.  Active agent having particle size less than 10 micron is found in paragraph 00130.  Active agent includes exendin-4 (see paragraphs 0055 and 00116-00118).   The composition further comprises an orifice.  See paragraphs 00158-00167.  Alessi further teaches administering the osmotic system over periods of weeks, moths, and years (see paragraph 00170).   
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to prepare the exenatide composition of Maggio in an osmotic composition in view of the teachings of Alessi.  This is because Alessi teaches formulating exenatide in an osmotic composition is known in the art.  
  
Correspondence
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN T TRAN/Primary Examiner, Art Unit 1615